DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–6 is/are pending.
Claim(s) 2 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2022 was filed after the mailing date of the final Office Action on 10 March 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 28 April 2022 was filed after the mailing date of the final Office Action on 10 March 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Applicants' amendment(s), if entered, will overcome the objection(s) to the drawing(s).

Claim Rejections - 35 USC § 112
Applicants' amendment(s), if entered, will overcome the rejection(s) of claim(s) 1 and 3–6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Amendment
Applicants have proposed amending claim 1 from "the plate body portion is curved such that the width gradually becomes narrower from the both end portions toward the center portion" to "the plate body portion is curved such that the width becomes narrower from the both end portions toward an intermediate point between the both end portions." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicants argue Miyazaki fails to teach or suggest "the plate body portion is curved such that the width becomes narrower from the both end portions toward an intermediate point between the both end portions" (P7/¶2, 3; P8/¶1). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. The width of the plate body portion is required to become narrower in the direction of an intermediate point. Miyazaki discloses the width of the plate body portion (4A) becomes narrower in the direction of an intermediate point (FIG. 4, [0065]). Therefore, Miyazaki teaches and suggests "the plate body portion is curved such that the width becomes narrower from the both end portions toward an intermediate point between the both end portions."
Applicants argue the bind bars 4 are merely formed with a center potion having a flat shape (P7/¶3). It is noted that the features upon which applicant relies (i.e., the plate body portion do not include a center portion having a flat shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. The width of the plate body portion is required to become narrower in the direction of an intermediate point. Therefore, the claims do not exclude a center potion having a flat shape.
Applicants argue a center potion having a flat shape definitely cannot read upon a characteristic of being curved such that the width becomes narrower towards an intermediate point (P7/¶3). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. Therefore, a center portion having flat shape can read upon a characteristic of being curved such that the width becomes narrower towards an intermediate point.
Applicants argue claims 3–6 are patentable because they dependent from claim 1 (P8/¶2, P10/¶3). Claim 1 is not patentable as detailed above.
Applicants argue claims 3–6 are patentable for their additionally recited elements (P8/¶2). The additionally recited elements of claims 3–6 are disclosed by Miyazaki as detailed in the Office Action.
Applicants argue Okada fails to teach or suggest "the plate body portion is curved such that the width becomes narrower from the both end portions toward an intermediate point between the both end portions" (P9/¶4, 5; P10/¶2). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. The width of the plate body portion is required to become narrower in the direction of an intermediate point. Okada discloses the width of the plate body portion becomes narrower in the direction of an intermediate point (FIG. 1, [0044]). Therefore, Okada teaches and suggests "the plate body portion is curved such that the width becomes narrower from the both end portions toward an intermediate point between the both end portions."
Applicants argue the plate 15 is formed with a center potion having a flat shape (P9/¶5). It is noted that the features upon which applicant relies (i.e., the plate body portion do not include a center portion having a flat shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. The width of the plate body portion is required to become narrower in the direction of an intermediate point. Therefore, the claims do not exclude a center potion having a flat shape.
Applicants argue the widths of plate 15 become wider while moving towards the intermediate point between the end portions (P9/¶5). Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. The width of the plate body portion is required to become narrower in the direction of an intermediate point. Therefore, the claims do not exclude a portion of the plate becoming wider at another location.
Applicants argue a center potion having a flat shape definitely cannot read upon a characteristic of being curved such that the width becomes narrower towards an intermediate point (P9/¶5). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The term "toward" is defined as in the direction of; so as to approach (but not necessarily reach: thus differing from TO) ("toward, prep." OED Online). Emphasis added. Based on the definition of the term "toward," the width of the plate body portion is not required to narrow continuously from both end portions all the way to an intermediate point. Therefore, a center portion having flat shape can read upon a characteristic of being curved such that the width becomes narrower towards an intermediate point.
Applicants argue claims 3–6 are patentable for their additionally recited elements (P10/¶3). The additionally recited elements of claims 3–6 are disclosed by Okada as detailed in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725